Judgment, Supreme Court, New York County (Michael Obús, J.), rendered February 9, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3Va to 7 years, and judgment, same court (Charles Tejada, J.), rendered July 10, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a concurrent term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Buckley, EJ, Tom, Ellerin and Gonzalez, JJ.